DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 11 Sep 2019 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
CL14 recites 
“Controller coupled to the pumpdown relief valve” (for controlling). However with the exception of Fig 3 showing a connection of boxes, no information is located by the examiner that would explain how these elements would actually function. The applicant supports using a controller in the originally submitted specification of 14 Nov 2011 by identifying Fig 3 #302; however the examiner cannot locate any drawing or illustration of how such a controller would actuate movement of the valve seat (#218) or how such sensor information would be used to detect and transmit uphole to the controller (e.g. wirelessly, via pressure pulses, etc.). As best understood by the examiner, the valve seat moves against the biasing force of the element #224 via tubular pressure and is basically automatic.  
CL15 recites
One or more sensors (e.g. pressure sensor, load cell);
Rotational sensor coupled to a roller wheel;

These items must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 2 recites the limitation “the valve inlet”. There is insufficient antecedent basis for this limitation in the claim. This element was not introduced until claim 3.
Claim 9 line 2 recites “the sealing element”. There is insufficient antecedent basis for this limitation in the claim. The examiner is taking the understanding that the sealing member would be attached/connected to the introduced valve member. Clarification or correction is requested.
Claim(s) 10-13 depend from claim 9 and are therefore also rejected under infiniteness.
Claim(s) 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
CL14 recites a controller coupled to the pumpdown relief valve for controlling. However with the exception of Fig 3 showing a connection of boxes, no further information is located by the examiner that would explain how these elements would actually function. The applicant supports using a controller in the originally submitted specification of 14 Nov 2011 by identifying Fig 3 #302; however it unclear how such a controller would actuate movement of the valve seat (#218) or how such sensor would be powered or supply information that could be used to detect and transmit uphole to the controller (e.g. wirelessly, via pressure pulses, etc.). As best understood by the examiner, the valve seat moves against the biasing force of the element #224 via tubular pressure and is basically automatic; therefore rendering any such sensor information useless.  
CL15 recites 1) one or more sensors (e.g. pressure sensor, load cell) and 2) rotational sensor coupled to a roller wheel. It is further noted that information upon how such recited sensors would be powered and communicated to the controller so that their function may be understood, over simply adding a very high level block diagram (Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 9-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seals et al. (USP 9,617,814) in view of Coles et al. (USP 9,187,970).
Regarding claim 1, Seals discloses
a downhole tool (#100) having a tool body (Fig 4 or 5) with a tool head (#112 – fishing neck) that is attachable to a line (Fig 16 #402 - conveyance), the line being attached (Fig 2) to a point at a surface (#5) of the wellbore (#10); and 
Seals does not disclose a pumpdown relief valve.
Coles teaches plugs are typically attached to a conveyance at the surface and pumped to a target zone within the well using hydraulic pressure applied from the surface (Col 1 line 38-40). When the plug reaches such downhole obstructions it tends to either slow down or come to a complete stop altogether. Slowing or stopping the frac plug results in the build up of hydraulic pressure behind the frac plug within the casing string. In some cases, the increased hydraulic pressure forces or impels the frac plug through the downhole obstruction. In such case, the full force of the surface pump is assumed by the conveyance which can result in the frac plug or other attendant downhole tools being severed from or ‘pumped off’ the conveyance. It would have been advantageous to have a device of system capable of automatically relieving downward hydraulic pressure on the plug under such conditions and thereby prevent unwanted plug pump offs (Col 1 line 44-57).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Coles, to modify the pumpdown tool of Seals to include a relief valve for the purpose of preventing ‘pump offs’ when the downhole tool encounters obstacles while traveling within the borehole.
Regarding claim 16, Seals discloses a method for relieving pressure across a downhole tool, comprising: 
pumping (Fig 10) a fluid (#70 – ‘displacement fluid’) into a wellbore (#10) to convey the downhole tool (#100) down the wellbore.
Seals does not disclose the step of opening a pumpdown relief valve.
Coles teaches plugs are typically attached to a conveyance at the surface and pumped to a target zone within the well using hydraulic pressure applied from the surface (Col 1 line 38-40). When the plug reaches such downhole obstructions it tends to either slow down or come to a complete stop altogether. Slowing or stopping the frac plug results in the build up of hydraulic pressure behind the frac plug within the casing string. In some cases, the increased hydraulic pressure forces or impels the frac plug through the downhole obstruction. In such case, the full force of the surface pump is assumed by the conveyance which can result in the frac plug or other attendant downhole tools being severed from or ‘pumped off’ the conveyance. It would have been advantageous to have a device of system capable of automatically relieving downward 
Specifically teaching opening (Fig 3B – arrows) a pumpdown relief valve (Fig 3B #304) on the downhole tool to allow a portion of the fluid to bypass the downhole tool as the downhole tool is being conveyed (Col 7 line down the wellbore, wherein the pumpdown relief valve is opened when a differential fluid pressure across a length the downhole tool rises above a threshold pressure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Coles, to modify the operation of the pumpdown tool of Seals to include the step of opening a relief valve for the purpose of preventing ‘pump offs’ when the downhole tool encounters obstacles while traveling within the borehole.
Regarding claim 9, Coles of the combination discloses wherein the pumpdown relief valve comprises a valve body (Fig 3A #328) and a valve member (#310b AND #330) operatively coupled to the valve body, wherein the sealing element [#330] includes an elastomeric (Col 7 line 39-43) external flange (interpreted as attached externally to valve member) extending from the valve body, and wherein the valve member [#310b] has a closed position (Fig 3A) that prevents flow across elastomeric external flange and an open position (Fig 3B) that allows flow across elastomeric external flange.
Regarding claim 10, Coles discloses wherein the valve body [#328] defines a valve chamber (#308b) opening into a valve exit (Fig 3B #356) and a valve inlet (#338) 
Regarding claim 12, Coles discloses wherein the valve member [#310b and #330] is the elastomeric (Col 7 line 39-43) external flange (interpreted as attached externally to valve member) and a biasing device (Fig 3B #332) positioned on the valve body (Fig 3A) provides axial force to the elastomeric external flange to hold the elastomeric external flange in a closed position with an increase in differential fluid pressure compressing the elastomeric external flange and biasing device to move the open position (Fig 3B).
Claim(s) 2-4, 6-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seals and Coles as applied to claim 1 and 9 above, and further in view of McGill et al. (USP 4,660,637).
Regarding claim 2, Coles of the combination discloses wherein the downhole tool includes: 
a setting sub assembly (Col 1 line 14 and Col 4 line 62 – “a setting tool (not shown of a type known in the art”);
a wellbore isolation device (Fig 2 #118) having a mandrel (#206) and one or more sealing elements (#220) positioned on the mandrel and extendable outwardly (Col 4 line 65) from the tool body to restrict flow in an annular spaced between a wellbore wall and/or a casing; and 
wherein the pumpdown relief valve (#304) includes a valve body (Fig 3A #328 - housing) through which the setting rod extends.

McGill teaches a hydraulic actuated isolation device (packer) that comprises a housing (#80 or #82 or #54 lower setting housing) and a setting rod (#88a/b) positioned in the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date, given the teaching of McGill, to modify the invention of Seals and Coles with any one of a number of available setting tools known in the art at the time, since the substitution would have yielded predictable results, namely, to hydraulically actuate attached downhole tools.
Regarding claim 3, Coles discloses wherein the valve body [#328] defines a valve chamber (#308b) opening into a valve exit (Fig 3B #356) and a valve inlet (#338) including an enlarged portion defining a valve seat (#330 – Col 7 line 36 –“moves the valve seat such that it generally occludes the aperture”).
Regarding claim(s) 4 and 11, Coles of the combination discloses wherein the valve chamber [#308b] houses a valve member (#310b) held in engagement with the valve seat [#330] by a biasing device (#332) applying axial force to the valve member and arranged between a mandrel and the valve member [#310].
Regarding claim 6, Coles of the combination discloses wherein the biasing device comprises a spring (Fig 3A #332).
Regarding claim(s) 7 and 17, Coles of the combination discloses wherein the valve member [#310b] is responsive to a differential fluid pressure across downhole tool 
Specifically regarding claim 17, Coles of the combination discloses the method of claim 16, wherein the pumpdown relief valve (#304) opens further to allow (Fig 3B arrows) additional portions of the fluid to bypass the downhole tool as the differential fluid pressure increases.
Regarding claim 8, as best understood by the examiner in regard to the indefinite rejection above, Coles of the combination discloses wherein flow channels (Fig 3b through #338, #308b, #352, #340 and #364) in the valve body [#328] provide fluid communication between the [a] valve inlet and an annulus (Fig 3b #360) formed outside the downhole tool.
Regarding claim 13, Seals and Coles disclose the system of claim 9, illustrating a flat sealing member (#330) that is axially moved to block orifice #338; however it would have been obvious to one having ordinary skill in the art to realize a change in the shape of the sealing member (such as would be seen in a frustoconical shape design) would increase sealing area against a matching seat surface and assist in maintaining sealing alignment.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the sealing member shape to improve the sealing operation and reliability, since a change in shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
claim 18, Coles of the combination discloses the method of claim 16; wherein the opening the pumpdown relief valve comprises moving a valve member (Fig 3B #310b and #330) away from a valve seat (Fig 3 B #338) to allow the wellbore fluid (Fig 3B ‘arrows’) to flow through the valve body (#328) and a mandrel (Fig 2 #206) of a wellbore isolation device (Fig 2 #116) to bypass the one or more packer elements (Fig 2 #220) of the wellbore isolation device by flow through (Fig 3B #358 at lower most edge of figure) the downhole tool, wherein the moving the valve member compresses a biasing device (Fig 3B #332) generating spring energy that is released upon reduction of the differential fluid pressure to close (Fig 3A) the pumpdown relief valve.
Regarding claim 19, Coles of the combination discloses the method of claim 16, wherein the wellbore fluid bypasses the downhole tool by flowing through one or more channels (#324, 326b, 374, 338, 308b, 352, 230, 358) formed in a valve body (#328) to a valve inlet, through the valve inlet to a valve chamber formed in the valve body, through the valve chamber to a valve exit, through the valve exit to a flow passageway (#210) in a mandrel (#206), and through the mandrel to exit (Fig 2 terminal lower end) the downhole tool.
Regarding claim 20, Coles of the combination discloses the method of claim 16, wherein opening (Fig 3B) the pumpdown relief valve (#304) comprises compressing an elastomeric external flange (#330) that extends from the downhole tool. It is noted that the valve operates patently equivalently as the applicant by an axial movement to open/close flow through an orifice that allows passage of wellbore fluids.
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seals and Coles as applied to claim 1 above, and further in view of Hollabaugh (USP 3,434,534).
Regarding claim(s) 14 and 15, Seals and Coles disclose the system of claim 1; however does not disclose further including a controller coupled to the pumpdown relief valve for controlling opening and closing of the pumpdown relief valve and one or more sensors.
Hollabaugh teaches “a pressure relief valve may be connected to the conduit and it remains closed when the temperature within the well is less than a specified temperature. The valve opens at an increased pressure” – Col 1 line 21. Hollabaugh specifically teaches a controller (#36) interconnected between the pressure sensor #24 – (Col 3 line 40) and “Upon receiving the signal from the pressure sensor 24, the controller 36 activates the pump 29 or control valve, as the case may be” – Col 3 line 55.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Hollabaugh, to modify the invention of Seals and Coles to comprise a controller and sensor(s) to monitor/control the downhole condition of the relief valve for the purpose to prevent a pump off condition.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record comprise Seals, Coles, McGill and Hollabaugh as considered the best art available; however the prior art differs from the instant application in that the instant relief pressure valve the setting rod (#210) of the setting assembly passes through valve member (#222); wherein the prior art only hydraulically connects these two elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        25 Feb 2021